Citation Nr: 1812622	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-28 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for right eye corneal injury with astigmatism, rated as noncompensable prior to September 25, 2017, and as 10 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty training from September 2002 to February 2003 and honorable active duty service from March 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2016. A transcript is of record. The claim was remanded by the Board in August 2017 for additional development.

The rating assigned to the service-connected right eye disability was increased to 10 percent, effective September 25, 2017, in a January 2018 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran's right eye disability was not manifested by corrected visual acuity of 20/70 or worse prior to September 25, 2017, or 20/200 as of that date.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for right eye corneal injury with astigmatism have not been met prior to September 25, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).




2.  From September 25, 2017 the requirements for a rating in excess of 10 percent for right eye corneal injury with astigmatism have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Board notes that the actions requested in the prior remand have been undertaken. In this regard, additional VA treatment records were obtained and a VA examination was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was originally established for right eye corneal injury with astigmatism in a July 2007 rating decision, with a noncompensable rating assigned. The Veteran filed his claim for increased rating in August 2010.  

The Veteran's right eye disability is rated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6066.  The February 2011 rating decision that is the subject of this appeal continued the noncompensable rating.  The rating was increased to 10 percent pursuant effective September 25, 2017, in a January 2018 rating decision.  

The Veteran asserts that since the in-service injury where his eye was injured due to battery acid, he has lost vision, has blurred vision, sees spots that float that appear white or sometimes dark and foggy, and sees spots at night while driving.  The Veteran contends that VA did not take into account how much wearing glasses        has affected his everyday life at work, home and doing hobbies.  He describes    how his eye disability affects his job because his glasses cause problems as a    welder due to them fogging up, getting dirty and getting scratched.  The Veteran also reports that his glasses irritate his nose and behind his ears. When welding, the glasses affect his depth perception, which affects the quality of his welds.  He must also wear a welding helmet while working, which can get really hot, causing sweat to drip onto the lenses and smudge.  All of this causes him to waste time because he has to stop and clean his glasses numerous times a day.  The Veteran requests VA to correct his eye with Lasik surgery so he no longer has to wear glasses and worry about safety concerns at work.  See September 2010 VA Form 21-4138; September 2010 VA Form 21-4142; September 2013 VA Form 9.

The Veteran testified in August 2016 that he occasionally had dry eye and itching, which he treated by splashing water in his face and with eye drops he purchased over-the-counter.  He indicated that the prescription for his glasses had been      pretty steady and that he had tried contact lenses, but had trouble with them.        The undersigned explained that the Veteran's request for Lasik surgery was separate from his claim for compensation and beyond the scope of this appeal.  

Subject to the provisions of 38 C.F.R. § 3.383 (a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to     be 20/40 for the purpose of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  Under 38 C.F.R. § 3.383(a), compensation is payable as           if both eyes were service-connected if the impairment in each eye is rated at a     visual acuity of 20/200 or less, or if the peripheral field of vision of each eye is     20 degrees or less.  As neither of these conditions is present in this case, the Veteran's nonservice-connected left eye is considered to be 20/40 for rating purposes.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  With regard to impairment of muscle function, disability ratings are assigned based on the degree of diplopia (double vision).  38 C.F.R.       § 4.79, Diagnostic Code 6090.  In this case, there is no evidence of either visual field defect or diplopia; as such, only the criteria pertaining to impairment of    visual acuity are for consideration.  

Central visual acuity is generally evaluated on the basis of corrected distance    vision with central fixation.  38 C.F.R. § 4.76(b).  Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079.  Under Diagnostic Code 6066, a noncompensable rating is assigned when vision in one eye is 20/40 and vision in the other eye is also 20/40; a rating of 10 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 20/70 to 2/100; a rating of 20 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 20/200; and a rating of 30 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 10/200.  

The preponderance of the evidence is against the assignment of a compensable rating for right eye corneal injury with astigmatism prior to September 25, 2017, since review of the evidence does not show the Veteran's right eye visual acuity was 20/70 or worse prior to this date.  Rather, at worst, the Veteran's corrected distant visual acuity in the right eye was 20/40 at the time of the December 2011 VA examination.  See VA examination reports; VA treatment records.  

The preponderance of the evidence is also against the assignment of a rating in excess of 10 percent for right eye corneal injury with astigmatism as of September 25, 2017, since at the time of the VA eye conditions Disability Benefits Questionnaire (DBQ) conducted on that date, the Veteran's corrected distant visual acuity in the right eye was 20/50, not 20/200 as required for the assignment of a 20 percent disability rating under Diagnostic Code 6066.  

The Board notes at this juncture that the RO also considered whether the Veteran's right eye disability should be assigned an increased rating under Diagnostic Code 6009, which provides the rating criteria for unhealed eye injury and is rated under a General Rating formula that evaluates eye disabilities on the basis of either visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  A 10 percent rating is provided for an eye disability with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; and a 20 percent rating is provided for an eye disability with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  As the medical and lay evidence of record does not indicate that the Veteran has had any incapacitating episodes as defined by VA (a period     of acute symptoms severe enough to require prescribed bed rest and treatment by      a physician or other healthcare provider) as a result of his service-connected right eye disability at any time during the appeal period, an increased rating based on incapacitating episodes is not warranted in this case.  

In sum, the preponderance of the evidence supports the currently assigned noncompensable and 10 percent ratings for right eye corneal injury with astigmatism and the claim for increased rating must be denied.  

The Board has considered whether the Veteran's disability presents an exceptional      or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1). The threshold factor is whether the disability picture presented in the record is adequately contemplated   by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). The Board   finds that the rating criteria reasonably describe the Veteran's disability levels         and symptomatology, to include for changes in depth perception and complaints associated with unhealed eye injury such as dry eye, itching and seeing spots.  Moreover, evaluation of visual impairment contemplates using corrective glasses.  Thus, the right eye disability picture is contemplated by the rating schedule, and      the assigned schedular evaluation is adequate.  Id. at 115.  Thus, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A compensable rating for right eye corneal injury with astigmatism is denied prior to September 25, 2017.  

A rating in excess of 10 percent for right eye corneal injury with astigmatism is denied as of September 25, 2017.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


